Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/KR2017/013174 filed on November 20, 2017, which claims benefit of KR 10-201-0158328 filed on November 25, 2016 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on May 17, 2019 and July 23, 2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 should be in dependent form.  Note: for the purpose of examination, claim 12 is presumed depend to claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (JP 10-115488) in view of Kim et al. (US Pub. 2013/0235896) (both cited by applicant).
Regarding claims 1 and 11, Kono et al. discloses a high frequency induction melting crucible furnace having a crucible induction melter (1) comprising a barrier (rod-
Regarding claim 2, Kono et al. discloses the material of the metal oxide barrier (5) comprises Al2O3 (alumina) (Par. 17).  Kim et al. also discloses the material of the metal oxide barrier (120) comprises at least one selected Al2O3 (alumina) and ZrO2 (zirconia) (Par. 27).
Regarding claim 3, Kim et al. discloses a mica plate (221) disposed between the first water cooling sector (211) and the second water cooing sector (212) (Fig. 2 and 4; Par. 28).
Regarding claim 4, Kim et al. discloses a mica plate (221) is disposed in a space between the first water cooling sector and the second water cooing sector, from an end 
Regarding claims 6 and 12, Kono/Kim disclose substantially all features of the claimed invention as set forth above including from Kim, the metal oxide barrier (120) and the water cooling sectors (110) (Fig. 1 and 4) except an inorganic adhesive layer between the metal oxide barrier and the water cooling sectors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Kono/Kim, an inorganic adhesive layer between the metal oxide barrier and the water cooling sectors, for the purpose of securing the metal oxide barrier and the water cooling sectors.
Regarding claim 7, Kono et al. discloses a cooling water pathway (9) is formed inside of the water cooling sectors (1a-1n) (Fig. 4; Par. 20).  Kim et al. also discloses a cooling water pathway (115 or 411) is formed inside of the water cooling sectors (110 or 410) (Fig. 1-2 and 4; Par. 24 and 36-37).
Regarding claims 8-10, Kono/Kim disclose substantially all features of the claimed invention as set forth above including from Kim, the metal oxide barrier (120) (Fig. 1 and 4) except the metal oxide barrier, the width (w) of the plate portion is in a range of 0.2 mm to 40 mm and the thickness (t2) of the plate portion is in a range of 0.1 mm to 5 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Kono/Kim, the metal oxide barrier, the width (w) of the plate portion is in a range of 0.2 mm to 40 mm and the thickness (t2) of the plate portion is in a range of 0.1 mm to 5 mm, for the purpose of .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (JP 10-115488) in view of Kim et al. (US Pub. 2013/0235896) and further view of Brun et al. (US Pub. 2005/0129087) (cited by applicant).
Regarding claim 5, Kono/Kim disclose substantially all features of the claimed invention as set forth above including from Kim, the mica plate (221)  has a thickness which is thicker than that of the tip portion of the metal oxide barrier (120) (Fig. 1 and 4) except the mica plate has a thickness of 0.1 mm to 1 mm.  Brun et al. discloses the mica plate (38) has a thickness of 0.1 mm to 1 mm (Fig. 2; Par. 16 and 26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Kono/Kim, the mica plate has a thickness of 0.1 mm to 1 mm, as taught by Brun et al., for the purpose of ensuring that the cooled metallic segments are sufficiently close to prevent the molten glass from coming into contact with the electric insulation placed in the spaces, which could deteriorate this insulation and allow matter to leak out from the crucible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stickle et al. (US Pat. 4,738,713) discloses a method for induction melting reactive metals and alloys.  Voss (US Pat. 4,622,679) discloses a coreless induction furnace.  Stenzel (US Pat. 5,109,389) discloses an apparatus for generating an inductive heating field which interacts with metallic stock in a crucible.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/10/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761